DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to After Final amendments and remarks filed on 06/28/2022, which have been entered. In the After Final amendments, claims 1, 6, and 11 are amended, and claims 5, 10, and 15 were previously cancelled. Claims 1-4, 6-9, and 11-14 are pending and have been examined. 
In response to After Final amendments and remarks filed on 06/28/2022, the 35 U.S.C. 103 rejection put forth in the previous Office Action has been withdrawn.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Applicant’s Representative, Kelly Horn (Registration No. 70657), on 07/12/2022.





The application has been amended as follows- Claims 1-3, 6-8, and 11-13 are amended:

1. (Currently Amended) A processor-implemented method, comprising: 
receiving, at an input layer, a multi-dimensional time series corresponding to a plurality of parameters of an entity; 
obtaining, using a dimensionality reduction model, a reduced-dimensional time series from the multi-dimensional time series via an at least one feedforward layer, wherein connections between the input layer and the feedforward layer are sparse to access at least a portion of the plurality of parameters;
estimating, by using a recurrent neural network (RNN) encoder-decoder model, the multi- dimensional time series using the reduced-dimensional time series obtained by the dimensionality reduction model;
simultaneously learning, by using the estimated multi-dimensional time series, the dimensionality reduction model and the RNN encoder-decoder model to obtain a multi-layered sparse neural network, wherein the learning comprises training a sparse feedforward layer of the dimensionality reduction model and the RNN encoder-decoder model using a stochastic gradient descent, wherein a value of gradient of the sparse feedforward layer of the dimensionality reduction model is based on an element of a sparse weight matrix, wherein the sparse feedforward layer acts as a a Rectified Linear Unit (ReLU) layer is forced to capture information 
computing, by using the multi-layered sparse neural network, a plurality of error vectors corresponding to at least one time instance of the multi-dimensional time series by performing a comparison of the multi-dimensional time series and the estimated multi-dimensional time series; and AMENDMENT AND RESPONSE UNDER 37 C.F.R § 1.116Page 3 Serial Number: 16/353,375 Filing Date: March 14, 2019 
generating at least one anomaly score based on the plurality of the error vectors to classify the at least one time instance in the multi-dimensional time series as anomalous or normal using a threshold learned based on a hold-out validation set while maximizing F-score, wherein the hold-out validation set comprises at least one normal time instance and at least one anomalous time instance of the multi-dimensional time series.

2. (Currently Amended) The processor-implemented method of claim 1, wherein each of a plurality of parameters in the reduced-dimensional time series is a non-linear function of a subset of a plurality of parameters of the multi-dimensional time series.

3. (Currently Amended) The processor-implemented method of claim 1, wherein the dimensionality reduction model comprises a plurality of feedforward layers with Least Absolute Shrinkage and Selection Operator (LASSO) sparsity constraint on a plurality of parameters of the plurality of feedforward layers.
6. (Currently Amended) A system comprising: 
a memory storing instructions; one or more communication interfaces; and 
one or more hardware processors coupled to the memory via the one or more communication interfaces, wherein the one or more hardware processors are configured by the instructions to:
receive, at an input layer, a multi-dimensional time series corresponding to a plurality of parameters of an entity; 
obtain, using a dimensionality reduction model, a reduced-dimensional time series from the multi-dimensional time series via an at least one feedforward layer, wherein connections between the input layer and the feedforward layer are sparse to access at least a portion of the plurality of parameters; AMENDMENT AND RESPONSE UNDER 37 C.F.R § 1.116Page 4 Serial Number: 16/353,375 Filing Date: March 14, 2019 
estimate, by using a recurrent neural network (RNN) encoder-decoder model, the multi- dimensional time series using the reduced-dimensional time series obtained by the dimensionality reduction model; 
simultaneously learn, by using the estimated multi-dimensional time series, the dimensionality reduction model and the RNN encoder-decoder model to obtain a multi-layered sparse neural network, wherein the learning comprises training a sparse feedforward layer of the dimensionality reduction model and the RNN encoder-decoder model using a stochastic gradient descent, wherein a value of gradient of the sparse feedforward layer of the dimensionality reduction model is based on an element of a sparse weight matrix, wherein the sparse feedforward layer acts as a a Rectified Linear Unit (ReLU) layer is forced to capture information 
compute, by using the multi-layered sparse neural network, a plurality of error vectors corresponding to at least one time instance of the multi-dimensional time series by performing a comparison of the multi-dimensional time series and the estimated multi-dimensional time series; and 
generate at least one anomaly score based on the plurality of the error vectors to classify the at least one time instance in the multi-dimensional time series as anomalous or normal using a threshold learned based on a hold-out validation set while maximizing F-score, wherein the hold-out validation set comprises at least one normal time instance and at least one anomalous time instance of the multi-dimensional time series.

7. (Currently Amended) The system of claim 6, wherein each of a plurality of parameters in the reduced-dimensional time series is a non-linear function of a subset of a plurality of parameters of the multi-dimensional time series.

8. (Currently Amended) The system of claim 6, wherein the dimensionality reduction model comprises a plurality of feedforward layers with Least Absolute Shrinkage and Selection Operator (LASSO) sparsity constraint on a plurality of parameters of the plurality of feedforward layers.
11. (Currently Amended) One or more non-transitory machine readable information storage mediums comprising one or more instructions which when executed by one or more hardware processors cause:
receiving, at an input layer, a multi-dimensional time series corresponding to a plurality of parameters of an entity; 
obtaining, using a dimensionality reduction model, a reduced-dimensional time series from the multi-dimensional time series via an at least one feedforward layer, wherein connections between the input layer and the feedforward layer are sparse to access at least a portion of the plurality of parameters;
estimating, by using a recurrent neural network (RNN) encoder-decoder model, the multi- dimensional time series using the reduced-dimensional time series obtained by the dimensionality reduction model;
simultaneously learning, by using the estimated multi-dimensional time series, the dimensionality reduction model and the RNN encoder-decoder model to obtain a multi-layered sparse neural network, wherein the learning comprises training a sparse feedforward layer of the dimensionality reduction model and the RNN encoder-decoder model using a stochastic gradient descent, wherein a value of gradient of the sparse feedforward layer of the dimensionality reduction model is based on an element of a sparse weight matrix, wherein the sparse feedforward layer acts as a a Rectified Linear Unit (ReLU) layer is forced to capture information 
computing, by using the multi-layered sparse neural network, a plurality of error vectors corresponding to at least one time instance of the multi-dimensional time series by performingAMENDMENT AND RESPONSE UNDER 37 C.F.R § 1.116Page 6Serial Number: 16/353,375 Filing Date: March 14, 2019a comparison of the multi-dimensional time series and the estimated multi-dimensional time series; and 
generating at least one anomaly score based on the plurality of the error vectors to classify the at least one time instance in the multi-dimensional time series as anomalous or normal using a threshold learned based on a hold-out validation set while maximizing F-score, wherein the hold-out validation set comprises at least one normal time instance and at least one anomalous time instance of the multi-dimensional time series.

12. (Currently Amended) The one or more non-transitory machine readable information storage mediums of claim 11, wherein each of a plurality of parameters in the reduced-dimensional time series is a non-linear function of a subset of a plurality of parameters of the multi-dimensional time series.

13. (Currently Amended) The one or more non-transitory machine readable information storage mediums of claim 11, wherein the dimensionality reduction model comprises a plurality of feedforward layers with Least Absolute Shrinkage and Selection Operator (LASSO) sparsity constraint on a plurality of parameters of the plurality of feedforward layers.
Allowable Subject Matter
Claims 1-4, 6-9, and 11-14 are allowed. These claims are renumbered as claims 1-12 upon allowance.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
Independent claim 1 is directed to a processor-implemented method. None of the prior arts, either alone or in combination, teaches the following limitations:
...simultaneously learning, by using the estimated multi-dimensional time series, the dimensionality reduction model and the RNN encoder-decoder model to obtain a multi-layered sparse neural network, wherein the learning comprises training a sparse feedforward layer of the dimensionality reduction model and the RNN encoder-decoder model using a stochastic gradient descent, wherein a value of gradient of the sparse feedforward layer of the dimensionality reduction model is based on an element of a sparse weight matrix, wherein the sparse feedforward layer acts as a regularizer such that the reduced-dimensional time series in reduced dimensional space in a Rectified Linear Unit (ReLU) layer is forced to capture information to reconstruct the multi-dimensional time series, and wherein the RNN encoder-decoder model is trained as a temporal autoencoder on a normal time series and provides a reconstruction error and a corresponding anomaly score for an anomalous time series pattern;...


Independent claim 6 is directed to a system. None of the prior arts, either alone or in combination, teaches the following limitations:
...simultaneously learn, by using the estimated multi-dimensional time series, the dimensionality reduction model and the RNN encoder-decoder model to obtain a multi-layered sparse neural network, wherein the learning comprises training a sparse feedforward layer of the dimensionality reduction model and the RNN encoder-decoder model using a stochastic gradient descent, wherein a value of gradient of the sparse feedforward layer of the dimensionality reduction model is based on an element of a sparse weight matrix, wherein the sparse feedforward layer acts as a regularizer such that the reduced-dimensional time series in reduced dimensional space in a Rectified Linear Unit (ReLU) layer is forced to capture information to reconstruct the multi-dimensional time series, and wherein the RNN encoder-decoder model is trained as a temporal autoencoder on a normal time series and provides a reconstruction error and a corresponding anomaly score for an anomalous time series pattern;... 

Independent claim 11 is directed to One or more non-transitory machine readable information storage mediums. None of the prior arts, either alone or in combination, teaches the following limitations:
...simultaneously learning, by using the estimated multi-dimensional time series, the dimensionality reduction model and the RNN encoder-decoder model to obtain a multi-layered sparse neural network, wherein the learning comprises training a sparse feedforward layer of the dimensionality reduction model and the RNN encoder-decoder model using a stochastic gradient descent, wherein a value of gradient of the sparse feedforward layer of the dimensionality reduction model is based on an element of a sparse weight matrix, wherein the sparse feedforward layer acts as a regularizer such that the reduced-dimensional time series in reduced dimensional space in a Rectified Linear Unit (ReLU) layer is forced to capture information to reconstruct the multi-dimensional time series, and wherein the RNN encoder-decoder model is trained as a temporal autoencoder on a normal time series and provides a reconstruction error and a corresponding anomaly score for an anomalous time series pattern;...

The closest prior arts of record are the following:
Chong et al. (“Abnormal Event Detection in Videos using Spatiotemporal Autoencoder”) teaches a deep neural network composed of a stack of convolutional autoencoders was used to process video frames in an unsupervised manner that captured spatial structures in the data, which, grouped together, compose the video representation. Then, this representation is fed into a stack of convolutional temporal autoencoders to learn the regular temporal patterns.
Xu et al. (US 10,311,704 B1) teaches a method and device for mitigating passenger-related item loss in a travel-for-hire context.
MALHOTRA et al. (US 2016/0299938 A1) teaches an anomaly detection system for time-series data.
Deng et al. (“Image-to-Markup Generation with Coarse-to-Fine Attention”) teaches a model that incorporates a multi-layer convolutional network over the image with an attention-based recurrent neural network decoder.
Calmon et al. (US 2020/0005096 A1) teaches anomaly detection in timeseries data using state inference and machine learning.

The primary reason for the allowance of the claims in this case is the inclusion of the features
recited above, now included in the independent claims in combination with the other elements
recited, which are not found in the prior arts of record. Therefore, the present claims are
allowable.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YING YU CHEN whose telephone number is (571)270-1484. The examiner can normally be reached Monday-Friday 7:30 am-5:00 pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamran Afshar can be reached on (571) 272-7796. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YING YU CHEN/Examiner, Art Unit 2125